DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of 17/568,292
A method comprising: obtaining, by a set of one or more processing circuits, eye movement-related eardrum oscillation (EMREO)-related measurements from one or more EMREO sensors of a hearing instrument, wherein the EMREO sensors are located in an ear canal of a user of the hearing instrument and are configured to detect environmental signals of EMREOs of an eardrum of the user of the hearing instrument and generate the EMREO-related measurements based on the detected environmental signals; and estimating, by the one or more processing circuits, a level of fatigue of the user based on the EMREO-related measurements.
Claim 1 of 11223915
A method comprising: obtaining, by a set of one or more processing circuits, eye movement-related eardrum oscillation (EMREO)-related measurements from one or more EMREO sensors of a hearing instrument, wherein the EMREO sensors are located in an ear canal of a user of the hearing instrument and are configured to detect environmental signals of EMREOs of an eardrum of the user of the hearing instrument and generate the EMREO-related measurements based on the detected environmental signals, wherein: the one or more EMREO sensors include a first microphone positioned at a medial tip of the hearing instrument and configured to detect changes in air pressure within the ear canal caused by EMREOs, the EMREO-related measurements include a signal generated by the first microphone, and the hearing instrument comprises a second microphone positioned at a lateral surface of the hearing instrument; generating, by the one or more processing circuits, based on a comparison of the signal generated by the first microphone and a signal generated by the second microphone, an enhanced version of the signal generated by the first microphone; and performing, by the one or more processing circuits, an action based on the enhanced version of the signal generated by the first microphone.
Claim 14 of 17/568,292
A system comprising: one or more eye movement-related eardrum oscillation (EMREO) sensors located in an ear canal of a user of a hearing instrument, wherein the EMREO sensors are configured to detect environmental signals of EMREOs of an eardrum of the user and generate the EMREO-related measurements based on the detected environmental signals; and one or more processing circuits configured to: obtain EMREO-related measurements from the one or more EMREO sensors; and estimate a level of fatigue of the user based on the EMREO-related measurements.
Claim 12 of 11223915
A system comprising: one or more eye movement-related eardrum oscillation (EMREO) sensors located in an ear canal of a user of a hearing instrument, wherein the EMREO sensors are configured to detect environmental signals of EMREOs of an eardrum of the user and generate EMREO-related measurements based on the detected environmental signals, wherein: the one or more EMREO sensors include a first microphone positioned at a medial tip of the hearing instrument and configured to detect changes in air pressure within the ear canal caused by EMREOs, and the hearing instrument comprises a second microphone positioned at a lateral surface of the hearing instrument; and one or more processing circuits configured to: obtain the EMREO-related measurements from the one or more EMREO sensors, the EMREO-related measurements including a signal generated by the first microphone; generate, based on a comparison of the signal generated by the first microphone and a signal generated by the second microphone, an enhanced version of the signal generated by the first microphone; and perform an action based on the enhanced version of the signal generated by the first microphone.
Claim 27 of 17/568,292
A non-transitory computer-readable storage medium having instructions stored thereon that, when executed, cause one or more processing circuits to: obtain eye movement-related eardrum oscillation (EMREO)-related measurements from one or more EMREO sensors of a hearing instrument, wherein the EMREO sensors are located in an ear canal of a user of the hearing instrument and are configured to detect environmental signals of EMREOs of an eardrum of the user of the hearing instrument and generate the EMREO-related measurements based on the detected environmental signals; and estimate a level of fatigue based on the EMREO-related measurements.
Claim 23 of 11223915
A non-transitory computer-readable storage medium having instructions stored thereon that, when executed, cause one or more processing circuits to: obtain eye movement-related eardrum oscillation (EMREO)-related measurements from one or more EMREO sensors of a hearing instrument, wherein the EMREO sensors are located in an ear canal of a user of the hearing instrument and are configured to detect environmental signals of EMREOs of an eardrum of the user of the hearing instrument and generate the EMREO-related measurements based on the detected environmental signals, wherein: the one or more EMREO sensors include a first microphone positioned at a medial tip of the hearing instrument and configured to detect changes in air pressure within the ear canal caused by EMREOs, the EMREO-related measurements include a signal generated by the first microphone, and the hearing instrument comprises a second microphone positioned at a lateral surface of the hearing instrument; generate, based on a comparison of the signal generated by the first microphone and a signal generated by the second microphone, an enhanced version of the signal generated by the first microphone; and perform an action based on the enhanced version of the signal generated by the first microphone.



Claims 1, 14 & 27 of application 17/568,292(hereinafter referred to as ‘292) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 & 23 of U.S. Patent No. 11223915(hereinafter referred to as ‘915) in view of Cremer et al, US Patent Pub. 20180176741 A1. 
The ‘915 claims 1, 12 & 23 are broader recitations of ‘292 claims 1, 14 & 27 but fail to explicitly disclose estimating, by the one or more processing circuits, a level of fatigue of the user. However, Cremer et al discloses a system that teaches the concept of determining the level of fatigue of a user based on eye movements (Cremer et al, para 0051). It would have been obvious to modify the ‘915 system such that its system can determine the level of fatigue/tiredness as taught in Cremer et al for the purpose of being able to not only determine that a user is tired but also determine the level of tiredness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-9, 11, 14, 27-28, 30 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence, US Patent Pub. 20190038130 A1, in view of Cremer et al, US Patent Pub. 20180176741 A1. (The Lawrence reference is cited in IDS filed 1/28/2022)
Re Claim 1, Lawrence discloses a method comprising: obtaining, by a set of one or more processing circuits (fig. 2a: 110; para 0038: engine read as processor), eye movement-related eardrum oscillation (EMREO)-related measurements from one or more EMREO sensors of a hearing instrument (fig. 2a: 110 along with eye movement detection system 102a & 102b of fig. 1 and para 0023; where the hearing instrument is a virtual reality helmet 170 comprising a speaker 172 as disclosed on para 0049), wherein the EMREO sensors are located in an ear canal of a user of the hearing instrument (fig. 1: 102a & 102b, para 0023: where 102a & 102b are eye movement systems located in the ear piece for the left ear and the right ear; fig. 4, para 0044: fig. 4 is an illustration of the eye detection system has is inserted inside the left and right ear canals) and are configured to detect environmental signals of EMREOs of an eardrum of the user of the hearing instrument and generate the EMREO-related measurements based on the detected environmental signals (para 0045: sound pressure changes inside the ear is read as being able to determine environmental signals, where pressure change is used to determine eye motion as disclosed in paras 0023-0024,  0029, 0034-0035); estimating, by the one or more processing circuits, a sleepiness state of the user based on the EMREO-related measurements (para 0037); but fails to explicitly disclose estimating, by the one or more processing circuits, a level of fatigue of the user. However, Cremer et al discloses a system that teaches the concept of determining the level of fatigue of a user based on eye movements (Cremer et al, para 0051). It would have been obvious to modify the Lawrence system such that its system might move beyond determining the sleepiness state and determine the level of fatigue/tiredness as taught in Cremer et al for the purpose of being able to not only determine that a user is tired but also determine the level of tiredness.
Re Claim 2, the combined teachings of Lawrence and Cremer et al disclose the method of claim 1, wherein the hearing instrument includes each of the one or more processing circuits (Lawrence, fig. 2a: 110; para 0038: engine read as processor).
Re Claim 3, the combined teachings of Lawrence and Cremer et al disclose the method of claim 1, wherein the one or more EMREO sensors include a microphone positioned at a medial tip of the hearing instrument and configured to detect changes in air pressure within the ear canals caused by EMREOs (Lawrence, para 0045: sound pressure changes inside the ear sensed by a microphone can be read as being able to determine environmental signals, where pressure change is used to determine eye motion as disclosed in paras 0023-0024,  0029, 0034-0035).
Claim 8 has been analyzed and rejected according to claim 1.
Re Claim 9, the combined teachings of Lawrence and Cremer et al disclose the method of claim 8, further comprising transmitting, by a communication interface of the second hearing instrument, data based on the second EMREO-related measurements to the first hearing instrument (Lawrence, para 0028: eye movement detection system 102a can communicated with eye detection system 102b).
Re Claim 11, the combined teachings of Lawrence and Cremer et al disclose the method of claim 1, wherein method further comprises: generating, by the one or more processing circuits, a warning to the user and/or other person based on the estimated level of fatigue of the user (Lawrence, para 0037: alert or alarm is sounded when user is determined to be sleepy due to eye movement).
Claims 14 & 27 have been analyzed and rejected according to claim 1.
Claim 28 has been analyzed and rejected according to claim 2.
Claim 30 has been analyzed and rejected according to claim 1.
Claim 32 has been analyzed and rejected according to claim 11.

Claims 10 & 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence, US Patent Pub. 20190038130 A1, and Cremer et al, US Patent Pub. 20180176741 A1, as applied to claim 1 above, in view of Karmarkar et al, US Patent Pub. 20150213634 A1.
Re Claim 10, the combined teachings of Lawrence, Cremer et al and Karmarkar et al disclose the method of claim 1, but fail to explicitly disclose wherein estimating the level of fatigue of the user comprises: establishing, by the one or more processing circuits, a normative range of values of eye-movement velocities; determining, by the one or more processing circuits, based on the EMREO-related measurements, current eye-movement velocities of the user; and estimating, by the one or more processing circuits, the level of fatigue of the user based on a comparison of the current eye-movement velocities of the user and the normative range of values of the eye-movement velocities. However, Karmarkar et al teaches the concept of using a user’s historical eye velocity data (Karmarkar et al, para 0028: historic saccadic velocities are read as normal eye movement velocities) to determine when a user is actually tired by contrasting with their current detected eye velocity (Karmarkar et al, para 0028). It would have been obvious to modify the Lawrence reference to use historical data of user’s saccadic velocities as taught in Karmarkar et al for the purpose of being able to better ascertain when the user’s is indeed tired/fatigued based on their current eye movement velocities for the purpose of making the system more precise and adaptable to specific users.
Claim 31 has been analyzed and rejected according to claim 10.


Allowable Subject Matter
Claims 4, 6 & 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 4: The prior art does not teach or moderately suggest the following limitations:
Wherein: the one or more EMREO sensors include a first microphone positioned at a medial tip of the hearing instrument and configured to detect changes in air pressure within the ear canals caused by EMREOs, the EMREO-related measurements include a signal generated by the first microphone, the hearing instrument comprises a second microphone positioned at a lateral surface of the hearing instrument, the method further comprises: generating, by the one or more processing circuits, based on a comparison of the signal generated by the first microphone and a signal generated by the second microphone, an enhanced version of the signal generated by the first microphone; and performing, by the one or more processing circuits, an action based on the enhanced version of the signal generated by the first microphone.
Limitations such as these may be useful in combination with other limitations of claim 1.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 6: The prior art does not teach or moderately suggest the following limitations:
Wherein at least one of: the EMREO sensors include a vertical-cavity surface-emitting laser (VCSEL) positioned to shine a coherent beam onto the eardrum; and obtaining the EMREO-related measurements comprises applying, by the one or more processing circuits, optical feedback interferometry based on reflected light of the coherent beam to determine a position of the eardrum, the EMREO sensors include a time of flight (ToF) sensor configured to emit infrared light toward the eardrum and configured to determine a distance to the eardrum based on a travel time of the infrared light to the eardrum and back to the ToF sensor, and obtaining the EMREO-related measurements comprises determining, by the one or more processing circuits, the position of the eardrum based on the travel time, the EMREO sensors include a structured light sensor configured to emit structured light toward the eardrum, and obtaining the EMREO-related measurements comprises determining, by the one or more processing circuits, the position of the eardrum based on a pattern of light detected by the structured light sensor, the EMREO sensors include a vibration sensor in contact with skin of the ear canal, and obtaining the EMREO-related measurements comprises obtaining, by the one or more processing circuits, measurements of surface waves in the skin of the ear canal caused by the EMREOs of the eardrum, or the EMREO sensors include a vibration sensor attached to the eardrum or an ossicular chain of the user, and obtaining the EMREO-related measurements comprises obtaining, by the one or more processing circuits, measurements of vibrations from the vibration sensor.
Limitations such as these may be useful in combination with other limitations of claim 1.

The following is a statement of reasons for the indication of allowable subject matter for claim 29: The prior art does not teach or moderately suggest the following limitations:
Wherein at least one of: the EMREO sensors include a vertical-cavity surface-emitting laser (VCSEL) positioned to shine a coherent beam onto the eardrum, and the one or more processing circuits are configured such that, as part of obtaining the EMREO-related measurements, the one or more processing circuits apply optical feedback interferometry based on reflected light of the coherent beam to determine a position of the eardrum, the EMREO sensors include a time of flight (ToF) sensor configured to emit infrared light toward the eardrum and configured to determine a distance to the eardrum based on a travel time of the infrared light to the eardrum and back to the ToF sensor, and the one or more processing circuits are configured such that, as part of obtaining the EMREO-related measurements, the one or more processing circuits determine the position of the eardrum based on the travel time, the EMREO sensors include a structured light sensor configured to emit structured light toward the eardrum, and the one or more processing circuits are configured such that, as part of obtaining the EMREO-related measurements, the one or more processing circuits determine the position of the eardrum based on a pattern of light detected by the structured light sensor, the EMREO sensors include a vibration sensor in contact with skin of the ear canal, the one or more processing circuits are configured such that, as part of obtaining the EMREO-related measurements, the one or more processing circuits obtain measurements of surface waves in the skin of the ear canal caused by the EMREOs of the eardrum, the EMREO sensors include a vibration sensor attached to the eardrum or an ossicular chain of the user, and the one or more processing circuits are configured such that, as part of obtaining the EMREO-related measurements, the one or more processing circuits obtain measurements of vibrations from the vibration sensor.
Limitations such as these may be useful in combination with other limitations of claim 14.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651               				9/23/2022